                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MONICA RENEE METCALF,                              §
                                                   §
                 Petitioner,                       §
v.                                                 §    Civil Action No. 3:19-CV-2463-L
                                                   §     (Criminal No. 3:15-CR-87-L-2)
UNITED STATES OF AMERICA,                          §
                                                   §
                 Respondent.                       §

                                               ORDER

        The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 3) was entered on October 30, 2019, recommending that Petitioner’s habeas

petition be construed as successive and transferred to the United States Court of Appeals for the Fifth

Circuit. No objections to the Report were received as of the date of this order.

        When a petition is deemed successive, the district court lacks subject matter jurisdiction

unless a panel of the Fifth Circuit allows the successive petition to proceed. Having considered the

pleadings, file, record in this case, and Report, the court determines that the findings and conclusions

of the magistrate judge are correct, and accepts them as those of the court. Accordingly, the court

directs the clerk of the court to transfer the habeas petition in this case to the Fifth Circuit for

consideration.

        It is so ordered this 27th day of November, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge



Order – Solo Page
